Buchanan, J.,
dissenting. The object of this suit is to determine what sort of an estate the plaintiff has, under the will of her deceased husband, in the property left by him at his death. The petition coincides with the last will in declaring that everything possessed by the testator had been acquired during the marriage of himself and the plaintiff; and, consequently, the testator only professes to devise the one-half interest which by law vested in himself as partner in the community of acquets. The disposition which he makes of this half is best expressed in his own words. The first passage of the will which relates to this subject reads as follows: “Désirant téinoignerá ma chore et bien aimée épouse Josephine Michel toute ma gratitude, et lui donner des preuves de toute 1’estime et amitié que j’ai toujours en, et que j’aurai tant queje vivrai, pour elle, je la laisse et la prie d’etre usufruitiére avec pleine et entiére jouissance de tous mes bions en général, dont je n-’aurai point disposé par ces présentes ou autres avant ma mort; et pendant toute sa vie durante, cfc pour elle en jouir on paix sans qu’il lui soit donné aucun trouble quelconque par aucune personne; lui donnant autant de droit qu’il est en mon pouvoir dé lui donner. Et comme il est presque impossible do faire cnltiver l’habitation aprés ma mort, je l’autorise de la ven-dré, ainsi que toutes los autres propriétés, esclavos, et autres, suivant son désir et volonté, et qu’il se trouvera conv enable, sans qu’il lui soit donné aucun trouble, ni empéchement quelconque, ni sans étre obligée ni tenue de donner caution aucune, ayant toute ma confiance pour tout ce qu’elle ponrra faire.” If this were all that the will contained in reference to the point at issue, it could not be asserted that it contained anything more than an universal constitution of usufruct, (O. 0. 577,) with the privilege to the usufructuary of converting the objects of the usufruct into cash, in which case the right of usufruct would attach to the cash. But farther on, we find the testator making use of the following expressions : “ Je légue á ma chére et bien aimée épouse, tout le mobilier, l’argenterie, montres et bijoux pour elle faire et en disposer tout ce qu’elle dési-rera suivant son bon plaisir; etle restant de tous mes autres biens réels et per-sonnels, je les légue comme suit aprés ma mort et celle de ma bien aimée épouse, ou dans le cas oñ elle n’aurait point dépensé pour son usage particulier la to-talité, comme je lui en donne le droit de le faire si elle le désire ; mais ce qui lui r estera aprés sa mort jo désire que la moitié de tout ce qui lui restera, revienne a mes héretiers que je nommerai ci-aprés, et de la maniere que j’indiquerai *358pour chacun et quo voici,” &c. In this clause of the will, prolix and ungrammatical as it is, and in its very prolixity and repetition but the more strongly indicating the purpose of its author, wo find a tenure of property entirely inconsistent with the fundamental principle of an usufruct; for wherever there is an usufruct in one, there is a naked ownership in another; (O. C. 482, 525;) the union of the qualities of usufructuary and owner in tho same person extinguishing the usufruct, as a matter of course. (C. C. G14.) Now, in the clause under consideration, the testator makes a devise to his nephews and nieces, which shall only take effect at the death of his wife; and ho devises to them only such property as his wife shall not have spent. And he is so far from restricting her in spending the property, that he express^ authorizes his wife to spend the whole of his property if she think fit to do so.
Usufruct, according to the Louisiana Code, is of two kinds: perfect usufruct, which is of things which tho usufructuary can enjoy without changing their substance, though their substance may be diminished or deteriorated naturally by time or by the use to which they are applied — as a house, a piece of land, slaves, furniture; and imperfect or quasi-usufruct, which is of things which would be useless to tho usufructuary if ho did not consume or expend them, or change the substance of them, as money, grain, liquors. Perfect usufruct does not transfer to the usufructuar}' the property of things subject to the usufruct; the usufructuary is bound to use them as a prudent administrator would do, to preserve them as much as possible, in order to restore them to tho owner as soon as the usufruct terminates. Imperfect usufruct, on tho contrary, trans fers to the usufructuary the property of the things subject to tho usufruct, so that he may consume, sell, or dispose of them as he thinks proper, subject to certain charges prescribed by law. 0. 0., Arts. 52G, 527, 528.
This distinction of perfect and imperfect usufruct is not found in the Code Napoleon. We can therefore derive no assistance on this subject from the French commentators. But it appears evident from tho definition above copied, that the imperfect'or quasi-usufruct of the law of Louisiana can only relate to these kind of tilings which cannot bo used beneficially except by consuming or alienating them; and can have no application to lands, houses, slaves, and all those objects of property which may bo used for the purpose of producing an income or ministering to our necessities, without tho alienation or destruction of their substance. An usufruct of a plantation, with power of alienation in the usufructuary, is therefore a tenure unknown to the law, which the will of Michel could not create, and which this court cannot sanction.
The right of alienation being inconsistent with usufruct of real estate, this clause of the will in which the power of alienation is found, to my mind, creates a higher estate than an usufruct, namely, an ownership. And this clause being tho last in order, supersedes the clause which creates an usufruct. See Article 1710 of the Civil Code. The clause last written must bo regarded as tho true expression of the testator’s will, and I find a striking analogy in its dispositions to those of a certain donation inter-vivos, which was tho subject of two decisions of the former Supreme Court. In tho case of Ducloslange v. Boss, 3d Annual, 432; and Beaulieu v. Ternoir, 5th Ann. 476. One Baptiste Beaulieu made a donation inter-vivos, of a lot of ground to Eulalie Ducloslange, on tho condition that, should the donee die without posterity, and without having disposed of said lot, the same should belong to the sisters of tho donee. Eulalie Ducloslange having died without issue, but having made a sale of the lot to one Boss shortly *359before her death, her sisters sued Ross for the lot, relying upon the condition expressed in the donation, and asserting the sale to have been obtained by duress and fraud. But the court held that the condition of the donation was a fidei commissum, and, as such, was null by Art. 1607 of the Godo, and conferred no right upon the residuary donees. But when the donor, Beaulieu, in a subsequent action, sought to recover possession of the lot from Ealalie Dualoslange’s vendee, on the ground of nullity of the donation, the court said that true it was the fidei commissum contained in the donation was a nullity, but that it did not follow that the donation was null. To have that effect, the act of donation must impose an obligation on the donee of possessing for, or returning to, another the thing which is the object of the donation. In other words, to import the nullity of the whole act, there must not only bo a fidei commissum, but a substitution. And, as in the donation by Beaulieu to Eulalie Ducloslange, there was no prohibited substitution, no obligation to preserve the thing donated for the benefit of another party, the donation was held to be valid. In like manner, Jean Pierre Michel, in his will constituting his wife his universal legatee, by words that import a full power to take possession of all his property real and personal, and to dispose of it in whole or in part, as she may think proper, has thought fit to name certain other persons as residuary legatees of all that at his wife’s death shall remain undisposed of by her. By this form of testamentary disposition, none of Michel's property is tied up in the hands of his wife and universal legatee. The case is not, therefore, within the purview of the second paragraph of Article 1607 of the Civil Code, which declares: “ Every disposition by which the donee, the heir, or legatee is charged to preserve for, or to return a thing to, a third person, is null, oven with regard to the donee, the heir, or the legatee.” The disposition is good as to the wife, the universal legatee, but bad as to the residuary or fidei commissary legatees.
The legal consequence seems to follow, that the widow of the testator is entitled to be sent into possession as owner of the property devised.